Walton, J.
A witness may be impeached by showing that he testified differently at a former trial; and his former testimony may be proved by any one who heard and recollects it. There is no rule of law which makes the stenographic reporter the only competent witness in such a case. The rule which requires the production of the best evidence is not applicable. Nothing more is intended by that rule than that evidence which is merely substitutionary in its nature shall not be received so long as the original evidence can be had. It does not allow secondary evidence to be substituted for that which is primary. It will not permit the contents of a deed or other written instrument to be proved by parol when the instrument itself can be produced. It has nothing to do with the choice of witnesses. It never excludes a witness upon the ground that another is more credible or reliable. The objection to the witness called by the government to prove-that one of the defendant’s witnesses had at a former trial testified, differently was therefore rightfully overruled.
*468The second exception is precisely the same as that already considered in another case against the same defendant, ante p. 465, and the same conclusion must follow.

Exceptions overruled.


Judgment on the verdict.

Appleton, C. J., Dickerson, Barrows, Daneorth and Libbey, JJ., concurred.